DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The Information Disclosure Statement filed on 6/15/2020 has been considered.

Allowable Subject Matter
Claims 1-20 are allowed.

The following is a statement of reasons for the indication of allowable subject matter:

Claims 1-9 are allowed because the prior art of record, US 2021/0057288 in view of US 2010/0327396 and US 2010/0327366, neither anticipates nor render obvious the limitations of the base claims 1 that recite “a concentration of the first dipole element in the first gate insulating layer increases from an interface between the first gate electrode and the high-k dielectric layer toward the second insulating layer, reaches a maximum value, and then, decreases toward an interface between the first insulating layer and an adjacent one of the first semiconductor patterns” in combination with other elements of the base claims 1.



Claims 17-20 are allowed because the prior art of record, US 2021/0057288 in view of US 2010/0327396, US 2021/0066289, and US 2010/0327366, neither anticipates nor render obvious the limitations of the base claims 17 that recite “second semiconductor patterns provided between the first source/drain patterns; the first semiconductor patterns and the second semiconductor patterns are alternately stacked on the first active pattern, and a bottom surface of a lowermost one of the second semiconductor patterns is higher than a top surface of the device isolation layer; a first gate electrode intersecting second semiconductor patterns on the first active pattern; a first gate insulating layer disposed between the first gate electrode and the first and second semiconductor patterns; a first insulating layer formed on the second semiconductor pattern; a concentration of the dipole element at an interface between the first gate electrode and the high-k dielectric layer is less than a concentration of the dipole element at an interface between the first insulating layer and an adjacent one of the first semiconductor patterns” in combination with other elements of the base claims 17.

Any comments considered necessary by applicant must be submitted no later than the payment of issue fee and, to avoid processing delays, Should preferably accompany the issue 

Conclusion
Prior art made of record and not relied upon is considered pertinent to applicant’s disclosure. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TONG-HO KIM whose telephone number is (571)270-0276.  The examiner can normally be reached on Monday thru Friday; 8:30 AM to 5PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynne Gurley can be reached on 571-272-1670.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.










/TONG-HO KIM/Primary Examiner, Art Unit 2811